Citation Nr: 1308880	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip disorder, to include as secondary to service-connected patellofemoral arthritis of the right knee.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected patellofemoral arthritis of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral arthritis of the right knee. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a bilateral hip disability and a low back disability, and continued a 10 percent disability rating for patellofemoral arthritis of the right knee.  The Veteran filed a notice of disagreement (NOD) with that determination in May 2006, and timely perfected his appeal in August 2007.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  Although that Veterans Law Judge has since retired from the Board, the Veteran did not respond to a January 2013 letter informing him of this retirement and giving him the opportunity to request that another hearing before a Veterans Law Judge be scheduled.   

In May 2011, the Board remanded the issues on appeal for further examination.  This development has been completed and the claim of an increased disability rating for patellofemoral arthritis of the right knee is ready for review.  Regrettably, as outlined below, further development is necessary before the Board can proceed on the issues of service connection for a bilateral hip disorder and a low back disorder. 

Subsequently, in a July 2012 rating decision, the Appeals Management Center (AMC) granted a separate 10 percent disability rating for pseudolaxity of the right knee, effective August 18, 2011.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for bilateral hip disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right knee disability has been manifested by degenerative changes of the joint shown on x-ray. 

2.  As of January 3, 2008, the objective medical evidence shows slight instability of the right knee.

3.  At no point during the appeal has the Veteran's right knee been ankylosed; nor has there been objective evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, flexion limited to less than 60 degrees, extension limited to more than 5 degrees, or evidence of malunion of the tibia or fibula.

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for patellofemoral arthritis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

2.  As of January 3, 2008, the criteria for a disability rating of 10 percent for pseudolaxity of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2012).

3.  The competent and probative medical evidence of record does not show that the Veteran's service-connected right knee disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  A November 2009 letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the April 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical and Social Security Administration disability records, and providing the Veteran with VA examinations in December 2005, April 2007, and August 2011.  The Veteran has not indicated that he has received additional treatment for his service-connected right knee disability.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.   Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected patellofemoral arthritis is assigned a 10 percent disability rating in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5099-5010 (2012).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Additionally, in a subsequent rating decision, the Veteran was granted a separate 10 percent disability rating for pseudolaxity of the right knee, effective August 18, 2011, under DC 5257.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.

That said, Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, the hearing transcript, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for an increased disability rating for his right knee disability.  

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for patellofemoral arthritis of the right knee.

The Veteran has received treatment for his right knee condition at VA.  December 2005 x-rays showed mild medial joint space narrowing of the knees.  March 2007 x-rays showed normal bilateral knees, without abnormalities.  The Veteran reported ongoing  right knee symptoms of pain after long periods of sitting and walking, "slipping," locking, and swelling.  Treatment of the Veteran's right knee included injections of lidocaine/steroids.  November 2008 x-rays of the right knee showed calcified tendinopathy of the quadriceps tendon.  A November 2007 orthopedic note documented knee range of motion of 0 to 110.  The anterior and posterior drawer test, varus and valgus stress test, and McMurray's test were all negative.  Bilateral knee neoprene braces with patellar cut out were being initiated.  A January 2008 orthopedic surgery note stated that the Veteran's bilateral knees were positive to pseudolaxity, had full range of motion, and no effusion.  Additionally, a December 2008 record noted that the Veteran ambulated using a single point cane.  An October 2009 record noted right knee range of motion of 0 to 130 degrees, with no increased laxity to varus/valgus stress.  The Veteran was diagnosed with patellofemoral arthritis, and minimal joint space narrowing.  A December 2009 orthopedic note documented MRI results of the knees, which showed small bilateral effusion and mild chondromalacia involving the right lateral femoral condyle.  A patella stabilizing brace was ordered at that time.  

The Veteran was afforded a VA examination in December 2005.  The Veteran complained of constant stiffness, pain, and weakness.  He also reported that his condition did not cause incapacitation.  Additionally, he stated his current treatment included oral medication, which did not help.   He did not have any prosthetic implants of the joint.  He noted that his functional impairment included having trouble walking for long distances, standing for long periods of time, and sitting for long periods of time.   Upon examination, the Veteran's gait was abnormal; he was limping, favoring his right knee.  He did not require an assistive device for ambulation.  The knee joint's general appearance was within normal limits on the right side, with crepitus.  Right knee range of motion (ROM) was from 0 to 130 degrees (with pain). The joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and pain.  The joint function on the right was not additionally limited by incoordination.  The Drawer and McMurray's test of the right knee was within normal limits.  The Veteran was diagnosed with arthritis of the right knee. 

The Veteran was afforded a VA examination in April 2007.  The Veteran reported such symptoms as weakness, stiffness after sitting, standing, or laying for long periods, swelling, giving way, lack of endurance, locking of the knee, slipping of the knee during movement, and constant aching and sharp pain.  He reported that his condition did not cause incapacitation.  The current treatment was acetaminophen and steroid injections.  He did not have any prosthetic implants of the joint.  Upon examination, the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement; however, it did reveal crepitus.  Range of motion of the right knee was 0 to 130 degrees (with pain).  The right knee joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, and pain; it was not limited by incoordination.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, medial and lateral meniscus test of the right knee were all within normal limits.  The Veteran was diagnosed with patellofemoral arthritis of the right knee.  

The Veteran was afforded another VA examination in August 2011.  The Veteran reported that his knees ached.  Additionally, he described swelling, occasional giving way, and popping.  He also reported using a patellar stabilizer brace and a cane for his knee.  However, he stated that he could walk 1/4 to 1/2 a mile without any difficulty.  He did not do any kneeling or squatting, and avoided stairs.  He reported that he had injections, but no physical therapy, surgery, or hospitalization.   He also described no flare-ups or incapacitating events.  There were no other limitations in activities of daily living reported to the examiner. 

Upon examination, the Veteran showed mild pseudolaxity with varus and valgus stress testing both in extension and 30 degrees of flexion.  He had a negative Lachman, anterior and posterior drawer, and McMurray tests.  The patella tracked in the midline, and there was crepitus with range of motion.  There was no posterior masses.  Range of motion was 0 to 135 degrees both active and passive against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  He was also noted to have a non-antalgic gait.  February 2011 x-rays of the right knee showed mild bilateral tricompartment degenerative changes, mainly in the medial compartment.  There was no acute fracture or dislocations, and soft tissues were unremarkable.   The Veteran also had an MRI of the right knee in November 2009 which showed mild chondromalacia involving the right lateral femoral condyle and thickened left suprapatellar plica and retinaculum.  Otherwise, the MRI of the knee was unremarkable.  The examiner concluded that the Veteran had mild to moderate chonromalacia patella, i.e. patellofemoral syndrome of the right knee.  

In light of the evidence, the Veteran is not entitled to an increased rating in excess of 10 percent for patellofemoral arthritis of the right knee.  The Veteran's patellofemoral arthritis of the right knee is rated under Diagnostic Code 5010.  As stated above, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

At all relevant points of the claims period, the Veteran has not had motion limited to less than 110 degrees of his right knee.  However, to receive a 20 percent rating, the Veteran's flexion must be limited to 30 degrees, by pain or otherwise.  His motion has not been shown to be so limited.  Similarly, under Diagnostic Code 5261, limitation of extension to 15 degrees is required for a 20 percent rating.  However, the Veteran's extension of the right knee has showed no limitation higher than 0 degrees, due to pain or otherwise.  The Veteran's limitations of flexion and extension would be considered noncompensable under the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5260, 5261.

The Board has considered whether there is additional functional loss due to fatigability, incoordination, pain on movement, deformity, or atrophy of disuse, and notes that, throughout the appeal, the Veteran has reported having knee problems effecting his ability to stand for prolonged periods, walk distances, squat, or climb stairs.  In this regard, the Board acknowledges that the Veteran experiences recurrent pain, swelling, and "sliding" as a result of his right knee disability.  However, the severity of his right knee disability is contemplated in the current disability rating.  Moreover, even when considering pain and functional impairment, the Veteran's flexion of the right knee was only limited 110 degrees, and as such, his range of motion findings do not approach the criteria for a compensable rating under DC 5260 (i.e., 45 degrees of flexion).  

Accordingly, the Board finds that the current 10 percent rating for the Veteran's right knee patellofemoral arthritis appears to be based upon painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  Furthermore, while range of motion studies discussed above would result in noncompensable evaluations under the limitation of motion codes (i.e. Diagnostic Codes 5260 and 5261), motion of the knee is nevertheless limited, and there was evidence of degenerative disease on X-ray.  As such, a 10 percent evaluation is appropriate for the Veteran's right knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  The Veteran is currently receiving separate disability rating under DC 5257, for instability of the right knee.  In a July 2012 rating decision, the Veteran was granted a separate 10 percent disability rating for right knee instability, effective August 18, 2011, the date of the VA examination.  In this case, the evidence shows slight instability of the right knee as of January 3, 2008 VA orthopedic treatment records, which first noted positive pseudolaxity.  Additionally, subsequent treatment records note that the Veteran used a single point cane to ambulate and was issued a patella stabilizing brace.  At the August 2011 VA examination, the Veteran was noted to have mild pseudolaxity with varus and valgus stress testing; however, he had a negative Lachman, anterior and posterior drawer, and McMurray tests.  As such, there is evidence that the Veteran has slight instability of the right knee.  However, as the August 2011 VA examiner stated that the Veteran had mild pseudolaxity of the varus and valgus stress testing, and that he had a negative anterior and posterior drawer, the evidence does not support a finding of moderate or severe instability.  Accordingly, the objective medical evidence shows slight lateral instability of the right knee as of January 3, 2008.  


The Board has also considered whether the Veteran is entitled to an increased rating for bilateral knee ankylosis, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

The Veteran is not entitled to an increased disability rating for removal of semilunar cartilage under DC 5259 or genu recurvatum under DC 5263.  The Board notes that the maximum rating allowed under DC 5259 and 5263 is a 10 percent rating.  Therefore, the Veteran would not be subject to a higher disability rating under these diagnostic codes. 

Additionally, the evidence of record fails to demonstrate such symptomatology as knee ankylosis, dislocation of the semilunar cartilage, or impairment of the tibia or fibula.  Specifically, VA examinations and x-ray reports noted above showed no history of dislocation or tibial or fibular impairments.  Additionally, treatment records and VA examination reports did not document any right knee ankylosis.  Therefore, the Veteran is not entitled to an increased rating under DC 5256, 5258, or 5262.

Finally, the Board is mindful that the Veteran indicated at his hearing that he was informed by his physicians that knee surgery was a treatment option.  However, such a statement, while rendered by a medical professional, addresses a problem that has not yet occurred and, thus is inherently speculative and lacking probative value.  As such, it cannot form the basis for assigning a higher rating for the Veteran's right knee disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   Additionally, the Board points out that at the August 2011 VA examination, the Veteran reported that he had not undergone knee surgery. 

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a disability rating in excess of 10 percent for patellofemoral arthritis of the right knee.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim for an increased rating for patellofemoral arthritis of the right knee is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected right knee disability include pain, limitation of motion, and giving way or weakness.  However, these symptoms of the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-63.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

An increased disability rating in excess of 10 percent for patellofemoral arthritis of the right knee is denied.

A 10 percent disability rating for pseudolaxity of the right knee as of January 3, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a bilateral hip disability and a low back disability.

The Veteran was afforded a VA examination in August 2011 to assess his bilateral hip and low back conditions.  After examining the Veteran, the examiner diagnosed the Veteran with arthritic changes in the right hip, status post left hip arthroplasty, and mild degenerative disc of the L4-L5 of the lumbar spine.  The examiner stated that there was no evidence of a chronic ongoing condition associated with his military service regarding his lower back condition.  There was also no evidence that his mild to moderate chondromalacia patella of the right knee caused or was causing aggravation of his degenerative changes in his lumbar spine.  Further, the examiner stated that there was evidence that the Veteran sustained an injury to the left hip causing early degenerative change in the hip; ultimately requiring a total hip arthroplasty.  There was no association between the injury to his hip and subsequent arthritis and status post total hip arthroplasty related to his mild patellofemoral syndrome of the right knee.   There was also no evidence of association with the military service.  The examiner concluded that the Veteran's spine and hip conditions were not associated with his patellofemoral syndrome, and there was no evidence of chronic ongoing conditions associated with military service regarding his back or his hip conditions. 

However, the examiner failed to state a rationale for the etiology opinions given in reference to the Veteran's bilateral hip and low back disabilities.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board points out that these opinions were also inadequate because the examiner did not give a clear opinion as to whether it is at least as likely as not that the Veteran's bilateral hip and low back disabilities had its onset during active service or was caused or aggravated by a service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  

Without further clarification, the Board is without medical expertise to determine whether the Veteran's bilateral hip and low back disabilities had its onset in-service, or is caused or aggravated by a service-connected disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new VA medical opinion is necessary in order to determine if service connection is warranted for the Veteran's bilateral hip and/or low back disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain a VA orthopedic medical opinion by a physician who has not previously examined the Veteran, to assess the nature and etiology of the Veteran's bilateral hip and low back disabilities.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  

A) In reference to the Veteran's bilateral hip disabilities, the examiner should answer the following:

a. For all bilateral hip disabilities diagnosed, the examiner should state whether it is at least as likely as not that any current hip disability, had its onset in service or is related to any in-service disease, event, or injury.

b. Additionally, the examiner should state whether it is at least as likely as not that the Veteran's bilateral hip disability was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by a service-connected disability, to include patellofemoral arthritis or pseudolaxity of the right knee.   

Please specifically address whether there was any increase in severity of the Veteran's bilateral hip disability that was proximately due to or the result of the Veteran's right knee disabilities, and not due to the natural progress of the Veteran's bilateral hip disability. 

B) In reference to the Veteran's low back disability, the examiner should answer the following:

a. The examiner should state whether it is at least as likely as not that any current low back disability had its onset in service or is related to any in-service disease, event, or injury.

b. Additionally, the examiner should stated whether it is at least as likely as not that the any current low back disability, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by a service-connected disability, to patellofemoral arthritis or pseudolaxity of the right knee.  

Please specifically address whether there was any increase in severity of the Veteran's low back disability that was proximately due to or the result of the Veteran's service-connected right knee disabilities, and not due to the natural progress of the low back disability. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include November 1975, July 1981, January 1982, and October 1984; VA outpatient treatment records; the hearing transcript; the May 2007 and August 2011 VA examination reports; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


